Citation Nr: 0607357	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  94-15 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an abdominal disorder.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from January to April 1991 
in the Southwest theatre of operations during the Persian 
Gulf War.  She also served in a reserve unit before and after 
those dates.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for an 
abdominal condition.

The Board remanded the case in October 1998 for additional 
development and thereafter denied the appeal, in a decision 
dated in August 2002, which the veteran appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In November 2003, the Secretary of VA and a private attorney 
representing the veteran before the Court filed a joint 
motion for remand with the Court, requesting that the August 
2002 Board decision be vacated and the case be remanded for 
full compliance with VA's re-defined duty to notify pursuant 
to the Veterans Claims Assistance Act of 2000 (the VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

The Court granted the motion, by order dated in November 
2003.

In March 2005, the Board remanded the case for action 
consistent with the Court's November 2003 Order.  
Specifically, the Board instructed the agency of original 
jurisdiction (AOJ) to give VCAA notice to the veteran, as set 
forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and 
thereafter re-adjudicate the claim and issue a supplemental 
statement of the case (SSOC) if the claim remained denied.  

The record shows that VA sent to the veteran, at her address 
then of record, the requisite VCAA notice, in a letter dated 
in March 2005.  Thereafter, VA issued an SSOC, dated in 
November 2005, and returned the case to the Board for 
appellate disposition.

The appeal is once again REMANDED to the RO, via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

In the November 2005 SSOC, it was noted that "[t]here has 
been no response" from the veteran to the VCAA notification 
letter that was sent to her in March 2005 in conformity with 
the remand instructions.

In January 2006, the AOJ received a statement from the 
veteran indicating that the March 2005 VCAA letter "was 
never delivered to me" because of an address change.  In 
that letter, the veteran provided her new address and 
requested that the letter be sent to her again, at her new 
address, "so I can respond, and give you information and 
evidence to support my claim."

Because the veteran has not yet received the notice that the 
Court specifically instructed be sent to her, the Board 
regrettably has no other recourse but to remand this case 
once again, to ensure proper notice.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 120-21 (2004).

Accordingly, this case is once again REMANDED to the RO, via 
the AMC, for the following action:

1. The RO/AMC should provide the veteran 
and her representative VCAA notice in 
regards to her claim of entitlement to 
service connection for a stomach disorder, 
as set forth in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

2.  The RO/AMC should thereafter re-
adjudicate the claim.  If the claim 
remains denied, the RO/AMC should issue an 
SSOC and thereafter return the case to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

